DETAILED ACTION
Claims 1-20 are pending in the instant application, Applicant amending claims 1, 11, and 20.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility because the claims do not provide output or information to a user. As such, the information within the physical embodiment of the claim (if such exists) provides no utility to the user.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1-20:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter. Claims 1-10 do not fall within a statutory class, for reasons discussed further below, and so are not patent eligible at Step 1.
In accordance with the 2019 Patent Eligibility Guidance (2019 PEG), Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

Step 2A – Prong One looks at the claims to see if they recite a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claims to be directed to an abstract idea, they must fall into one or more of three .
Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The instant claims recite a certain method of organizing human activity of allocating workers to groups based upon task type. The abstract idea associated with this method of organizing human activity is shown by the claim language “grouping information of multiple work personnel responsible for a same work area within a same store based on differences in work task types, and binding each group of work personnel with respective work task types, wherein work personnel within a same group are bound with the same work task type, and work personnel of different groups are bound with different work task types”. 
Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the 
The claims recite a mental process of a manager assigning hourly workers to various jobs in an assembly line. The abstract idea associated with this mental process is shown by the claim language “determining, after work tasks are generated, target work personnel responsible for the corresponding target work area(s) in a corresponding store and having a binding relationship to the types of work tasks, and allocating the work tasks to the target work personnel on a prioritized basis”.

Step 2A – Prong 2 is directed to determining if the claims recite any limitations beyond the identified abstract idea and if those limitations are integrated into a practical application. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
Claims 1-10 do not recite any physical embodiment which could be integrated into a practical application (see further rejection below concerning software per se). The limitations of the claims 11-20 only add mere instructions to implement an abstract idea on a computer, merely using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f).


In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements recite the use of a generic computer performing generic computing tasks. Taken as an ordered combination, the claim elements are directed to limitations that are not enough to qualify as significantly more than being direct to an abstract idea, as they either recite mere instructions to implement the idea on a computer, or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry, such as data entry, collection, display, or reporting. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 153-161 and figures 1 & 9.  
The dependent claims are directed to a similar (albeit narrower) abstract idea as identified above. The additional elements (if any) recited in the dependent claims are also of a well-understood, routine, and conventional nature to not amount 

As to claims 1-10, the claims are drawn to a method lacking sufficient physical embodiment to qualify as a machine or manufacture. As such, the system is software per se and is not statutory. See MPEP 2106.01(I).

As to claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility. The claims do not provide output or information to a user. As such, the information within the physical embodiment of the claim (if such exists) provides no utility to the user.

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Napoli, US 2015/0199641.
AS TO CLAIM 1 
determining information of work personnel within multiple stores, the work personnel information including information of stores they belong to and work areas they are responsible for;
Napoli (paragraphs 43-44) teaches determining worker data.

grouping information of multiple work personnel responsible for a same work area within a same store based on differences in work task types, and binding each group of work personnel with respective work task types, wherein work personnel within a same group are bound with the same work task type, and, between different groups, respective work personnel are bound with respectively different work task types;
Napoli (paragraphs 29-32) teaches grouping of workers based on tasks where every worker in a group is working on the same task and each group works on different tasks. Specifically at paragraph 29, the distribution center (store of the instant 

determining, after a work task is generated, target work personnel responsible for a corresponding target work area to the work task in a corresponding store and having an exclusive binding relationship to a types of work tasks, and allocating the work tasks to the target work personnel on a prioritized basis by recording a binding relationship between the target work personnel and the type of the work task in a binding relationship table of a control system, the binding relationship configuring the control system to send the work task to a client terminal logged into the control system.
Napoli (paragraphs 57-61) teaches assigning tasks to workers on a prioritized basis.

AS TO CLAIM 2 (of 1) 
wherein grouping information of multiple work personnel responsible for a same work area within a same store based on differences in work task types comprises:
grouping work personnel information based on the number of work personnel within a same store and responsible for a same work area and the number of work task types.
Napoli (paragraphs 31-32) teaches grouping of workers based on tasks where every worker in a group is working on the same task and each group works on different tasks.

AS TO CLAIM 3 (of 2) 
wherein grouping work personnel information based on the number of work personnel within a same store and responsible for a same work area and the number of work task types comprises:
if the number of work personnel and the number of work task types are equal, forming each work personnel of the same store and responsible for the same work area as one group.
Napoli (paragraphs 31-32) teaches grouping of workers based on tasks where every worker in a group is working on the same task and each group works on different tasks, including a minimum state for each task which must necessarily be a group of one to conduct the task as it’s hard to get nobody to do a job.

AS TO CLAIM 4 (of 2) 
wherein grouping work personnel information based on the number of work personnel within a same store and responsible for a same work area and the number of work task types comprises:
if the number of work personnel is greater than the number of work task types, grouping work personnel ratio based on a preset allocation ratio.
Napoli (paragraphs 31-32) teaches grouping of workers based on tasks where every worker in a group is working on the same task and each group works on different tasks, including allocating workers on a ratio based upon workload.

AS TO CLAIM 5 (of 4) 
counting, after binding each group of work personnel with respective work task types, actual generation incidences for each type of work task, and adjusting, based on the counting results, binding relationships between work personnel and work task types.
Napoli (paragraph 56) teaches reassigning workers based on updated workload.

AS TO CLAIM 6 (of 1) 
wherein binding each group of work personnel with respective work task types comprises:
based on historical binding information of each work personnel, determining the particular work task types that work personnel are bound with.


AS TO CLAIM 7 (of 1) 
wherein at least one first work area is included within a same store, the first work area is utilized to store specific data objects, and the likelihood that data objects related to a same transactional order are specific data objects located at a same first work area exceeds a threshold;
Napoli (paragraph 29) teaches zones based on colocation of items results in the ability to discrete pick.

grouping information of multiple work personnel responsible for a same work area within a same store based on differences in work task types, and binding each group of work personnel with respective work task types, comprises:
grouping information of the multiple work personnel within the store and responsible for the first work area based on differences between work task types, and binding each group of work personnel with respective work task types.
Napoli (paragraphs 31-32) teaches grouping of workers based on tasks where every worker in a group is working on the same task and each group works on different tasks.
AS TO CLAIM 8 (of 7) 
merging orders based on transactional order information corresponding to a same store, and generating waves; wherein at the time of order merging, transactional orders whose related data objects are the specific data objects are merged as a first type of wave, and transactional orders whose related data objects include some of the specific data objects or which do not include the specific data objects are merged as a second type of wave;
generating work tasks based on the type of the wave and the related data objects, wherein the work task type and the type of the wave correspond to each other.
Napoli (paragraph 29) teaches zones based on co-location of items results in the ability to cluster pick.

AS TO CLAIM 9 (of 7) 
if, within a particular work area, binding between work personnel and work task types has not taken place, allocating work task types randomly to the work personnel in the particular work area.
Napoli (paragraphs 18-22) teaches grouping of workers based on tasks including allocating workers on as needed.

AS TO CLAIM 10 (of 7) 
if, within a particular work area, binding between work personnel and work task types has not taken place, allocating work task types to the work personnel in the particular work area based on the amount of respective work tasks of each type.
Napoli (paragraphs 31-32) teaches grouping of workers based on tasks including allocating workers on a ratio based upon workload.

AS TO CLAIMS 11-19 
The claims recite elements substantially similar to those recited in claims 1-10.  Thus, the art and rationale of claims 1-10 applies. 

AS TO CLAIM 20 
The claims recite elements substantially similar to those recited in claim 1.  Thus, the art and rationale of claim 1 applies.

Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the objection to the specification:
Applicant’s amendments to the abstract are accepted and the objection to the specification is withdrawn.

Concerning the rejection under 35 USC 112:
Applicant argues that the amended claim language is sufficient to overcome the outstanding rejection under 35 USC 112(a). The Examiner disagrees. The amended claim language merely sends the information to specific terminal within the computer embodiment, but does not actually transfer that information to a user. Displaying the information to a user is sufficient to overcome this rejection. The 112(a) Utility rejection is maintained.

Applicant’s amendments to the claims are sufficient to overcome the previous rejection under 35 USC 112(b) and that rejection is withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s argues that the amended claim language is sufficient to overcome the 101 Abstract Idea rejection. The Examiner disagrees. The amended claim language and the claims as a whole are not directed towards the improvement of the functioning of the computer as a whole. The invention is not Finjan because the instant claims are (at best) an improvement to running of the algorithm of the invention. Thus, the 101 Abstract Idea rejection is maintained.

Applicant did not argue concerning the 101 rejection made in conjunction with the 112(a) Utility rejection above. The discussion above applies equally to the parallel 101 rejection. The 101 Utility rejection is maintained.

Concerning the rejection under 35 USC 102:
Applicant’s argues that the amended claim language is not taught by the cited prior art. The Examiner disagrees. Specifically at paragraph 29, the distribution center (store of the instant application) has different zones which are associated with different types of tasks (work task type). Thus, the work personnel assigned to one zone are given only that task type and work personnel of another zone are only given a task type of a different type.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623